PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/765,380
Filing Date: 3 Aug 2015
Appellant(s): STANKIEWICZ et al.



__________________
Sujin Park, Reg. No. 74,061
For Appellant



EXAMINER’S ANSWER
This is in response to the appeal brief filed July 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4, 5, 9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner:  
The rejection of claims 1, 2, 4, 5, 9, and 11-14 under 35 U.S.C. 112(b) are withdrawn in view of Appellant’s arguments. 
The rejection of claims 1, 2, 4, 5, 9, and 11-14 under 35 U.S.C. 103 are withdrawn in view of Appellant’s arguments. 



(2) Response to Argument
Appellant’s arguments have been fully considered, but they are not persuasive.

ARGUMENTS
The claims are not directed to patent eligible subject matter of an improved display interface similar to Core Wireless
In Core Wireless, the Federal Circuit held that the user interface claims were patent eligible under 35 U.S.C. § 101 because they “recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  Appellant argues (Pages 20 and 21) that independent claims 1 and 9 of the instant application are directed to “providing desired information to a user as recommendation information without requiring the user to spend much time and effort to locate the desired information . . . See, e.g. paras. [0004]-[0005]; [0009] of the specification as filed.”  Examiner respectfully argues these paragraphs do not support this statement.  Rather, paragraphs [0004]-[0005] and [0009] disclose “mak[ing] an association between an answer from a consumer and a product easily without human intervention, eliminating the bias by a provider of the product,” as a service provider having to make “this association manually, . . . takes a lot of time and effort, and further the association is biased by the provider.”  Thus, the Examiner respectfully argues that performing an association mechanically, without human intervention, is not an improvement to a user interface but rather, automates a mental task of a user, specifically the service provider.
Appellant argues (Page 21) that “the user does not need to determine and enter a specific keyword for searching for the product corresponding to a topic of interest, but the user only needs to simply identify the topic(s) that is important to the user to find the product that matches with the user’s interest. In this manner, the user can quickly and efficiently select topics that are important to the user, so as to access data (i.e., information of the product corresponding to the acquired at least one product profile that corresponds to the tendency of user selection of each of the plurality of topics, as recommendation information). Therefore, similar to Core Wireless, claim 1 provides an improved user interface that enables the user to perform navigation, which ‘is far faster and easier than conventional navigation approaches,’ particularly for devices with small screens.”  
not disclose or support: 1.) the user identifying the topic(s) important to the user to find the product that matches with the user’s interest is quick and efficient (specifically, that the user identifying topics is more quick and efficient than determining and entering a specific keyword for searching for the product), and 2.) enabling the user to perform navigation, which “is far faster and easier than conventional navigation approaches,” particularly for devices with small screens.  Examiner respectfully argues that entering a specific keyword for searching may be faster and easier navigation than the user identifying important topic(s) because it would allow a user to navigate directly to a product of interest rather than make several selections through topics to find the product. 
Further, the Examiner respectfully argues that Appellant’s invention may be performed on “stationary or portable personal computer” (App. Spec. [0031]) and makes no reference as to the invention’s improvement to interfaces on small screens.  Conversely, the Examiner respectfully argues that a keyword search may be faster and easier navigation on a small screen because it would only require a text box and a search button to navigate to a product, rather than displaying and navigating through multiple GUI elements (e.g. Figs. 9a-9c). 
Appellant further argues (Page 22-23) that “a plurality of sub-topics are generated and displayed based on a determination that a condition for presenting a plurality of sub-topics of a topic is met, the condition being such that the topic is assigned with a predetermined amount or more of a weight by the user terminal. . . . In this way, it becomes easier for the user to make a refined selection while screen resources are efficiently utilized. Therefore, a user interface for presenting topics for user selection is provided in a simplified, speedy, and intuitive manner.” 
The Examiner respectfully argues that these assertions regarding providing the topics in “simplified, speedy, and intuitive manner” are not disclosed or supported by Appellant’s original disclosure.  Further, Appellant’s specification and claims do not disclose or support how this manner of presenting topics is simpler, speedier, or more intuitive than prior user interfaces (i.e. an improvement to user interfaces).
Core Wireless as Appellant’s invention is not directed to an improved user interface and consequently, is not patent eligible under 35 U.S.C. § 101.  
The claims are not directed to patent eligible subject matter of an improved display interface similar to Example 37 of the 2019 PEG, “Relocation of Icons on a Graphical User Interface”.
Appellant argues (Pages 26 and 27) that “in the claimed invention, based on a determination that a topic is assigned with a predetermined amount or more of a weight by the user terminal (that is, based on the user behavior), a plurality of sub-topics of the topic and one merged topic are automatically arranged on the user terminal, the plurality of sub-topics respectively containing words formed by again mechanically classifying a plurality of words contained in the topic using the mechanical clustering technique, and one merged topic being generated by merging topics, other than the topic assigned with the predetermined amount or more of the weight by the user terminal. Therefore, the problem of the difficulty in finding the topic (or display element) that is desired by the user among a plurality of topics presented on the user terminal is solved.”  
The Examiner respectfully argues that the Appellant’s original disclosure does not disclose this problem of the difficulty in finding a topic that is desired by the user among a plurality of topics presented on the user terminal.  Rather, Appellant’s specification states the problem the invention seeks to solve is “in a travel booking site, an electronic commerce site and the like, a technique that presents choices to a user in order to present facilities such as hotels and products desired by the user is known. . . . it is necessary to make an association between choices for questions to a customer and products to be presented to the consumer in advance. Further, if a service provider makes this association manually, it takes a lot of time and effort, and further the association is biased by the provider. . . . an object of the present invention is to, when presenting information related to a product based on an answer from a consumer, make an association between an answer from a consumer and a product easily without human intervention, eliminating the bias by a provider of the product.” (App. Spec. [0002]-[0005]).  The Examiner respectfully argues that solving the problem of making an association between an answer from a consumer and a product so that it may be performed without human intervention is not an improvement to a user interface but rather, automates a mental task of a user, specifically the service provider. 

Thus, the invention of the present application is not similar to the invention of Example 37 as Appellant’s invention is not directed to an improved user interface and consequently, is not patent eligible under 35 U.S.C. § 101.  





















For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JENNIFER V LEE/Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.